 1   METINER G. KIMEL – Wa. State Bar No. 21280
     KIMEL LAW OFFICES
 2   205 N. 40th Ave, Ste 205
     Yakima, WA 98908
 3
     Telephone: (509) 452-1115
 4   Facsimile: (509) 965-5860

 5
 6
 7
 8
 9                                 IN THE UNITED STATES BANKRUPTCY COURT
10                             FOR THE EASTERN DISTRICTION OF WASHINGTON

11
12
13   In re: Claar Cellars, LLC                                         Case No. 20-00044
14   ,                                                                 Chapter 11 Case
15                        Debtor.                                      BAKER BOYER BANK’S OBJECTION
                                                                       TO DEBTORS’ JOINT CHAPTER 11
16       ______________________________________                        PLAN OF REORGANIZATION
17   In re RC Farms LLC,
18                        Plaintiff,
19             vs.
20   ,
21                        Defendants.
22

23             Baker Boyer Bank, a secured creditor of Claar Cellars LLC (“Claar”), one of the

24   administratively consolidated debtors in the case, now objects to the Debtor’s Joint Chapter 11

25   Plan of Reoganziation (the “Plan”) on the following grounds:

26             1.         The Plan fails to satisfy Code §1129(b)(1) and the Plan’s treatment of Baker
27   Boyer’s claim is not fair and equitable. Without good reason, the plan eliminates virtually all of

28
     In re Claar Cellars, Case No. 20-00044
     In re RC Farms LLC, Case No. 20-00045
     Baker Boyer Opposition to amendment of Debtors’ petitions
     20-00044-WLH11                  Doc 367                      1
                                                      Filed 10/12/20   Entered 10/12/20 21:58:05   Pg 1 of 2
 1   the covenants contained under Baker Boyer’s loan documentsBoth Claar and RC Farms LLC
 2   (“RC”, and collectively with Claar, the “Debtors”) commenced their Chapter 11 cases with the
 3   filing of separate petitions on January 9, 2020.
 4             2.         For example, Baker Boyer’s loan documents provide that the death of one of the

 5   guarantor’s may constitute a default under the loan documents. Should the Plan be confirmed,
 6   Baker Boyer could be forced to continue to deal with a Debtor whose ownership structure could
 7   be substantially changed by the death or incapacity of one of the principals of the Debtor,
 8   effectively resulting in an unbargained for change in the parties to the original agreement.
 9             3.         Further, while it may appear that secured creditors, including Baker Boyer, are
10   overcollateralized in the case, the proposed five year marketing period proposed by the Debtors

11   is too long without adequate court supervision or other deadlines with regard to how the Debtors
12   will liquidate. Instead, all the plan promises are delayed payments from a failing operation.
13             Accordingly, Baker Boyer requests that the Court deny confirmation of the Plan.
14   Dated: October 12, 2020
15                                                              KIMEL LAW OFFICES
16                                                              /s/ Metiner G Kimel
17
18
19
20
21
22

23
24
25
26
27
28
     In re Claar Cellars, Case No. 20-00044
29   In re RC Farms LLC, Case No. 20-00045
     Baker Boyer Opposition to Debtor’s Plan
     20-00044-WLH11                  Doc 367              -2-
                                               Filed 10/12/20    Entered 10/12/20 21:58:05        Pg 2 of 2
30
